UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (date of earliest event reported): July 27, 2007 BANK OF FLORIDA CORPORATION (Exact name of registrant as specified in its charter) Florida 333-74997 59-3535315 (State or other jurisdiction Commission File Number (I.R.S. Employer Of incorporation) Identification No.) 1185 Immokalee Road, Naples, Florida 34110 (address of principal executive offices) (Zip Code) Registrant’s telephone number: (239) 254-2100 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instructions A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 8.01. Other Events. On July 27, 2007 Bank of Florida Corporation issued a press release regarding Investor Presentations to be made at the 2007 Keefe, Bruyette & Woods 8th Annual Community Bank Investor Conference in New York City on August 1, 2007. ITEM 9.01. Financial Statements and Exhibits. (c) Exhibits The following exhibits are being furnished with this Report: 99.1 Press Release 99.2 Investor Presentation SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BANK OF FLORIDA CORPORATION(Registrant) Date: July 31, 2007 /s/ Tracy L. Keegan Tracy L. Keegan Executive Vice President and Chief Financial Officer
